10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:08-cr-00279-JLR Document 71 Filed 08/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. CR08-0279JLR
Plaintiff, ORDER DENYING
Vv. DEFENDANT’S MOTION FOR
EARLY TERIMINATION OF
GORDON LEE PARKIN, SUPERVISED RELEASE
Defendant.

 

 

This matter comes before the court upon Defendant Gordon Lee Parkin’s Motion
for Early Termination of Supervised Release. (Mot. (Dkt. # 67).) For the reasons
explained below the motion is DENIED.

In 2009 Mr. Parkin pled guilty to Distribution of Visual Depictions of Minors
Engaged in Sexually Explicit Conduct. (1/9/09 Min. Entry (Dkt. # 35).) Mr. Parkin was
sentenced to 87 months of custody and a lifetime term of supervised release. (Judgment
(Dkt. # 52).) He has served his term of imprisonment and “roughly six years” of the

lifetime term of supervised release. (Mot. at 1.)

ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:08-cr-00279-JLR Document 71 Filed 08/17/21 Page 2 of 2

While on supervised release, Mr. Parkin has participated in sexual deviancy
treatment. In his letter to the court, he writes that he has terminal COPD and wishes to
live out what remains of his life with dignity and peace of mind. (Letter (Dkt. # 63-3) at
1.)

Probation does not support early termination because of policy reason, the nature
of the underlying offense, and the history of a hands-on offense. (USPO Email (Dkt.

# 67-1) at 1.) Probation also recently informed the court that Mr. Parkin admitted to
marijuana use in violation of his terms of supervised release. (See id.)

On balance, the court finds the interests of justice and the factors laid out in 18

U.S.C. §3553(a) and 3583(e) do not support early termination. Accordingly, the motion

(Dkt. # 67) is DENIED.

JAMES L. ROBART
United States District Judge

J

an
a

Dated this (( day of August, 2021.

ORDER - 2

 
